Citation Nr: 1641442	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  11-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for lower extremity neuropathy.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for retinopathy, to include as secondary to diabetes mellitus.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for ulcers, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for a low back disability.

9.  Entitlement to service connection for a diabetic stroke, to include as secondary to diabetes mellitus.

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for upper extremity peripheral neuropathy, to include as secondary to diabetes mellitus.

12.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

13.  Entitlement to service connection for sinusitis.

14.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

15.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The Board has expanded the issue of service connection for PTSD to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

As discussed at the June 2016 Board hearing, there was some confusion as to whether the issues of service connection for diabetes and lower extremity neuropathy were on appeal or whether the issues of whether there was clear and unmistakable error (CUE) in the August 2004 rating decision that denied service connection for those disabilities were on appeal.  At the Board hearing, the Veteran and his representative argued that the service connection, rather than the CUE, issues were on appeal.  Likewise, in a June 2016 statement, the Veteran's representative continued to argue such.  The Veteran's April 2008 claim, while including CUE language also indicates a desire to claim service connection for diabetes and lower extremity neuropathy.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").  A review of the May 2009 rating decision and April 2011 Statement of the Case shows that, in essence, service connection for those disabilities was considered on the merits.  Given that the Veteran has indicated that he solely wished to claim service connection, not CUE, and that service connection will be granted in full for those disabilities below, the Board finds no prejudice to the Veteran in considering the issues as relating to service connection, not CUE.  

The issues of service connection for ulcers, a low back disability, a diabetic stroke, bilateral hearing loss, upper extremity neuropathy, acquired psychiatric disorder, sinusitis, erectile dysfunction, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and lower extremity neuropathy; the Veteran did not appeal this determination, and new and material evidence was not received within one year of its issuance.

2.  The evidence received since the August 2004 rating decision relates to unestablished facts necessary to substantiate the claims for service connection for diabetes mellitus and lower extremity neuropathy, and raises a reasonable possibility of substantiating the claims.
 
3.  The Veteran served aboard the U.S.S. Iwo Jima, which entered inland Qui Nhon Bay/Harbor in July 1965; his exposure to herbicides is conceded.

4.  The Veteran has been diagnosed with diabetes mellitus.

5.  Lower extremity peripheral neuropathy is caused by diabetes mellitus.

6.  Diabetic retinopathy is caused by diabetes mellitus.

7.  Tinnitus had its onset in active service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claims for service connection for diabetes mellitus and lower extremity neuropathy. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for diabetes mellitus are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for lower extremity neuropathy, secondary to diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for diabetic retinopathy, secondary to diabetes mellitus, are met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to all of the issues decided herein, further discussion of the VCAA is not necessary at this time.


Merits

I.  New and Material Evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for diabetes mellitus and lower extremity neuropathy were last finally denied in an August 2004 rating decision due to absence of a nexus.  New and material evidence was not received within the appeal period.  The August 2004 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Since then, the Veteran testified at his Board hearing that he ventured ashore to Vietnam while aboard the U.S.S. Iwo Jima.  This indicates that the Veteran may have been exposed to herbicides and service connection may be warranted under 38 C.F.R. § 3.307(a)(6) and 3.309(e).  The Board finds this evidence new and material. The petition to reopen is granted.  38 C.F.R. § 3.156.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See id (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a)).  Tinnitus is a chronic disease.  See Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding the 38 C.F.R. "§ 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[ ] of the nervous system'").

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), such as diabetes mellitus, which has been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, and there has been exposure or a presumption of exposure applies, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Finally, service connection may also be established if the evidence of record shows disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Initially, the Board finds that the Veteran was exposed to herbicides.  VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records which is found on VA's website.  The vessels are placed in five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include: (1) ships operating primarily or exclusively on Vietnam's inland waterways; (2) ships operating temporarily on Vietnam's inland waterways; (3) ships that docked to shore or pier in Vietnam; (4) ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; and (5) ships operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  See Department of Veterans Affairs, Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm. (last updated June 15, 2016).

For ships listed in Category 2, herbicide exposure is presumed for all veterans aboard the ship at the time of its entry into Vietnam's inland waterways.  Category 2 indicates the U.S.S. Iwo Jima, which the Veteran served aboard, entered inland Qui Nhon Bay/Harbor in July 1965.  A review of the Veteran's service personnel records show that the Veteran was aboard the U.S.S. Iwo Jima in July 1965 (specifically, July 4 to July 21, 1965).  Thus, the Veteran's exposure to herbicides is presumed.

The Board does note, however, Qui Nhon Bay is no longer considered an inland waterway.  Despite that, the VA publication notes that "Veterans who served aboard ships already on the list for those locations will retain the presumption of Agent Orange exposure.  New Veteran claimants who were aboard ships in those locations, during the dates already on the list, will also qualify for the presumption of exposure.  This presumption will extend to all future disability claims from these Veterans."  As such, despite the reclassification of Qui Nhon Bay, the Veteran still qualifies for the presumption of exposure under Category 2.

A.  Diabetes

The Veteran has been diagnosed with diabetes mellitus.  See May 2008 VA Treatment Record.  Thus, service connection is warranted on a presumptive basis pursuant to 38 C.F.R. § 3.309(e).
B.  Peripheral Neuropathy of the Lower Extremities

The Veteran has been diagnosed with lower extremity neuropathy.  The Veteran was afforded a VA examination in June 2004.  There, the examiner noted that the Veteran had no significant secondary conditions except a neurological condition.  The Veteran was afforded a neurological examination that same month.  There the examiner noted peripheral neuropathy of the lower extremities as a complication of diabetes.  This evidence is uncontroverted.  As such, service connection for peripheral neuropathy of the lower extremities is warranted as secondary to diabetes mellitus.  38 C.F.R. § 3.310.

C.  Vision Problems

A May 2008 VA treatment record notes a diagnosis of diabetic retinopathy.  This indicates a link between diabetes mellitus, for which service connection is warranted as discussed above, and diabetic retinopathy.  There is no evidence counter to a finding that diabetic retinopathy is secondary to diabetes mellitus.  Thus, service connection for diabetic retinopathy is warranted on a secondary basis.  38 C.F.R. § 3.310.

D.  Tinnitus

The Veteran testified that he has experienced ringing in the ears since service.  See Board Hearing Transcript (Tr.) at 26-27.

The Board points out that the Veteran is competent to testify as to the existence of ringing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology"); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom).  The Board finds no reason to disbelieve the Veteran's reported onset of tinnitus in service, particularly in light of his military occupation specialty as a boatswain's mate aboard a ship that operated on the waters of Vietnam.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Moreover, there is no conflicting evidence of record.  Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether the tinnitus first manifested itself during service and continued since service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus is granted.

Service connection for lower extremity neuropathy, secondary to diabetes mellitus, is granted.

Service connection for diabetic retinopathy, secondary to diabetes mellitus, is granted.

Service connection for tinnitus is granted.


REMAND

Remand is necessary for the remaining issues on appeal to afford the Veteran VA examinations to fulfill the duty to assist.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

The Veteran asserts that he experiences ulcers, erectile dysfunction, upper extremity peripheral neuropathy, residuals of a diabetic stroke and hypertension secondary to his diabetes mellitus.  To date, the Veteran has not been afforded a VA examination to determine any association between those disabilities and his now service-connected diabetes.  As such, a VA examination is necessary to determine the etiology of those disabilities.  In addition, as to hypertension, the Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between Agent Orange exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).  This possibility should also be considered by the VA examiner.

With regard to sinusitis, the Veteran testified that he first began noticing problems with his sinuses in service.  See Board Hearing Tr. at 21.  Indeed, a December 1964 service treatment record notes a stuffy nose and difficulty breathing out of the left nostril.  A VA examination is necessary to determine whether any sinusitis is related to service.

With regard to a low back disability, the Veteran testified that that he fell in service and hurt his back.  See Board Hearing Tr. at 24.  Indeed, a November 1965 service treatment record notes a complaint of back pain.  A VA examination is necessary to determine whether any low back disability is related to service.

With regard to an acquired psychiatric disorder, several VA treatment records note assessments of PTSD by a social worker.  The Veteran's wife testified to being told that the Veteran attempted to strangle his mother while he was sleeping within a year of service.  See Board Hearing Tr. at 14.  The Veteran also relates his mental health symptoms to his period of service.  As such, a VA examination addressing the etiology of any mental health disorder, to include PTSD, is warranted.

Finally, with regard to bilateral hearing loss, the Veteran testified that he began noticing decreased hearing during service.  Given that evidence, a VA examination is necessary to determine the nature and etiology of any bilateral hearing loss.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine any complications of service-connected diabetes mellitus.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

a.  Does the Veteran experience any ulcers, residuals of a diabetic stroke, upper extremity peripheral neuropathy, erectile dysfunction and/or hypertension?

b.  If so, is it at least as likely as not (i.e., 50 percent or greater probability) that any such disability is either (a) caused or (b) aggravated by the Veteran's service-connected diabetes mellitus?

c.  As to hypertension, is it at least as likely as not that this disability is related to the Veteran's Agent Orange exposure?

Comprehensive rationales must be provided for each opinion(s) rendered.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any low back disability had its onset in service, or is otherwise related to service?

Comprehensive rationales must be provided for each opinion(s) rendered.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion(s).  The examiner must comment on the December 1964 service treatment record showing breathing problems in providing an opinion.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sinusitis.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that sinusitis had its onset in service, or is otherwise related to service?

Comprehensive rationales must be provided for each opinion(s) rendered.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion(s).  The examiner must comment on the December 1964 service treatment record showing breathing problems in providing an opinion.

4.   Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The entire claims file must be made available to the examiner.  

The examiner must conduct a complete psychological examination with any indicated testing and should identify each psychiatric disorder with which the Veteran is diagnosed.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For any other psychiatric disorder diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or great probability) that such disorder had its onset in or is otherwise related to service.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion(s).  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any bilateral hearing loss.  The entire claims file must be made available to the examiner.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.

The examiner should respond to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability) that any bilateral hearing loss had its onset in service, or is otherwise related to service?

Comprehensive rationales must be provided for each opinion(s) rendered.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries; and that his reports must be taken into account in formulating the requested opinion(s).  The examiner must comment on in-service audiometric testing.

6.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


